                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

BILLY J. LEMOND,                          )
                                          )
                     Petitioner,          )
                                          )
              v.                          )    CAUSE NO. 3:18-CV-853-JD-MGG
                                          )
WARDEN,                                   )
                                          )
                     Respondent.          )

                                   OPINION AND ORDER

       Billy J. Lemond, a prisoner without a lawyer, filed a habeas corpus petition

challenging his disciplinary sanctions in case ISF 18-03-0070 where a Disciplinary

Hearing Officer (DHO) found him guilty of violation of law (false reporting) in

violation of Indiana Department of Correction policy A-100. ECF 1 at 1, ECF 1-1 at 4.

As a result, he was sanctioned with the loss of 90 days earned credit time and a one-step

demotion in credit class. ECF 1-1 at 9. However, these sanctions were suspended and

have not been imposed. ECF 1-1 at 9, 12. As such, Lemond has not yet lost earned

credit time nor been demoted in credit class as a result of that hearing.

       A prison disciplinary hearing can only be challenged in a habeas corpus

proceeding where it results in the lengthening of the duration of confinement. Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Here, because this disciplinary hearing did not

result in the lengthening of the duration of Lemond’s confinement, habeas corpus relief

is not available. Because there is no relief that he can obtain in this habeas corpus
proceeding, the petition will be denied. If, in the future, these suspended sanctions are

imposed, then he may file another habeas corpus petition challenging them.

      For these reasons, the court DENIES the petition pursuant to Section 2254 Habeas

Corpus Rule 4 and the case is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED on October 30, 2018



                                             /s/ JON E. DEGUILIO
                                         JUDGE
                                         UNITED STATES DISTRICT COURT




                                            2
